DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the use of the term “and/or” in claims 1 and 10. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", altogether not limiting the scope of claimed subject matter in this respect. Examiner suggests the applicant choose one of the above interpretations, or substitute language on the order of "chosen from one of the following”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport device”, “monitoring device”, “illumination device” and “image capturing device” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are:
Regarding claims 1 and 10, the claim is indefinite because the phrase “in a region” fails to precisely describe the relative locations between the pupil region and/or focal point, and the illumination device. Broadly interpreted, “in the same room” fulfills the limitation. Examiner suggests amending the claim to describe one of the figures, e.g. for Figure 1, “wherein the pupil region and/or focal point is between the container and the illumination device” or an actual distance.
Claims 4, 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim states the illumination device ‘has or is designed as’ a planar body. However, the claim does not specify the illumination device actually has a planar body and any prior art that had an inventor think to themselves ‘how about I use a flat light source?’ will fulfill the claimed limitation. As this is impossible to determine and the specification doesn’t detail the design process of the illumination device, the claim is indefinite. For purposes of examination, examiner reads the claim as indicating the illumination device has a planar body.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d). For purposes of examination, examiner reads claim 8 as “is between” as recited in similar claims 17 & 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 10-12, 16, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fedor et al (United States Patent 5699152 hereafter referred to as “Fedor52”).
As to claim 1, Fedor2 teaches an apparatus for inspecting containers which have an opening, comprising
 	a transport device configured to transport the objects along a predetermined transport path (column 4, lines 1-2 “conveyor line”),
 	a monitoring device which is configured to monitor at least one region of an inner wall of the object through the opening of the object (Figure 3, “Camera 1” views neck 15),
 	wherein the monitoring device is configured to capture spatially resolved images (Abstract teaches enlarging the image and increasing the visual size of a defect, indicating focused images), 
 	wherein the apparatus has an illumination device configured to illuminate at least one region of the inner wall (Figure 3, annular LED array 27 shines on neck 15)
 	wherein the illumination device is arranged between the monitoring device and the object (Figure 3, element 27 is between “Camera 1” and container 10), 
 	wherein an image capturing device is focused in the monitoring direction such that the pupil region and/or focal point is located in a region of the illumination device (Figure 3, light rays 15a converge next to filter 90, which is close to Illumination elements 25 & 27).
As to claim 2, Fedor 52 teaches everything claimed, as applied above in claim 1, in addition the illumination device is configured to emit diffuse light (column 9, lines 44-47).
As to claim 3, Fedor 52 teaches everything claimed, as applied above in claim 1, in addition the monitoring device has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 7, Fedor52 teaches everything claimed, as applied above in claim 1, in addition the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 10, the method would flow from the apparatus of claim 1.
As to claim 11, the method would flow from the apparatus of claim 3.
As to claim 12, Fedor 52 teaches everything claimed, as applied above in claim 2, in addition the monitoring device has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 16, Fedor52 teaches everything claimed, as applied above in claim 2, in addition the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 19, Fedor52 teaches everything claimed, as applied above in claim 3, in addition the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor2, further in view of Fedor et al (United States Patent 5592286 hereafter referred to as “Fedor86”).
As to claim 4, Fedor52 teaches everything claimed, as applied above in claim 1, with the exception of the illumination device is designed as a planar body or has a planar body. However, it is known in the art as taught by Fedor 86. Fedor86 teaches the illumination device is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination device is designed as a planar body or has a planar body, in order to ease construction and improve light consistency.
As to claim 13, Fedor52 teaches everything claimed, as applied above in claim 12, with the exception of the illumination device is designed as a planar body or has a planar body. However, it is known in the art as taught by Fedor 86. Fedor86 teaches the illumination device is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination device is designed as a planar body or has a planar body, in order to ease construction and improve light consistency.
Claims 5-6, 8, 14-15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor2.
As to claim 5, Fedor52 teaches everything claimed, as applied above in claim 4, in addition of a surface of the illumination device is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
As to claim 6, Fedor52 teaches everything claimed, as applied above in claim 1, in addition the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 8, Fedor52 teaches everything claimed, as applied above in claim 7, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 14, Fedor52 teaches everything claimed, as applied above in claim 13, in addition of a surface of the illumination device is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
As to claim 15, Fedor52 teaches everything claimed, as applied above in claim 2, in addition the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 17, Fedor52 teaches everything claimed, as applied above in claim 16, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 20, Fedor52 teaches everything claimed, as applied above in claim 19, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor2, further in view of Triner et al (United States Patent 5451773).
As to claim 9, Fedor52 teaches everything claimed, as applied above in claim 1, with the exception of a shutter device is arranged between the illumination device and the monitoring device. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illumination device and the monitoring device (column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illumination device and the monitoring device, in order to better control the light entering the camera.
As to claim 18, Fedor52 teaches everything claimed, as applied above in claim 2, with the exception of a shutter device is arranged between the illumination device and the monitoring device. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illumination device and the monitoring device (column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illumination device and the monitoring device, in order to better control the light entering the camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877